Case 3:21-ap-03001-MFW Doc 1-8 Filed 07/20/21 Entered 07/20/21 12:07:04   Desc
               Exhibit Exhibit 8 12/13/2011 Police Report Page 1 of 2



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                EXHIBIT 8

                    December 13, 2011, Police Report
Case 3:21-ap-03001-MFW
        Case: 1:12-cv-00042DocDocument
                                 1-8 Filed
                                         #:07/20/21   Entered
                                            1-11 Filed:       07/20/21
                                                        04/20/12  Page12:07:04
                                                                       1 of 1    Desc
               Exhibit Exhibit 8 12/13/2011 Police Report Page 2 of 2
